Mb. Justice- Aldbey
delivered the opinion of the court.
Manuel Cochón Calvo brought an action against Vale-riano Correa and Fruto Coris to recover the sum of $333.57 *675and interest due on a matured promissory note drawn by then in solidum and payable to José B. Pórtela. The said note, which after various endorsements had come into the plaintiff’s possession, was copied into the complaint. The defendants did not deny the authenticity and making of the note, or that it was in the plaintiff’s possession, but merely alleged in their answer that they had paid the amount of the said obligation to the plaintiff, who agreed to return the promissory note to them and had not done so.
At the trial the only evidence offered by the plaintiff was the original promissory note, and as the defendants then pleaded that the plaintiff’s evidence was not sufficient to support a judgment in his favor (motion for nonsuit), the court dismissed the complaint on the ground that ■whereas the defendants had alleged in their answer that they had paid the debt, the plaintiff should have proved that it had not been paid. Prom this judgment the plaintiff took the present appeal. The defendants have not appeared here and the appellant alleges as the sole ground of his appeal that the basis of the judgment appealed from is erroneous.
Section 1182 of the Civil Code prescribes -that proof of obligations devolves upon the persons claiming their fulfilment, and that of their extinction upon those opposing it. Consequently, the plaintiff having proved the obligation sought to be enforced, witnessed by a document signed by the defendants and the authenticity and execution of which they have not denied, the burden of proving its extinction by payment was upon the defendants who opposed it; hence, the trial court erred in holding that because of the allegation of the defendants the plaintiff was bound to prove that payment had not been made.
The judgment appealed from must be reversed and the ease remanded for a new" trial.

Reversed and remanded.

*676Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.